Detailed Action
This action is in response to amendments filed on 01/04/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant's Response dated 01/04/2021, Applicant amended claims 1-2, 4-5, and 16, and submitted a terminal disclaimer. 
In light of applicant’s amendments/remarks and/or submission of terminal disclaimer, all objections and/or rejections set forth previously are withdrawn.  

Information Disclosure Statement
The information disclosure statement filed on 09/29/2020 does not fully comply with the requirements of 37 CFR 1.98(b) because the at least one of the listed publications identified as “non-patent literature documents” fails to identify and/or incorrectly identifies at least one of the following, as required in 37 CFR 1.98(b)(5):
publisher; 
author (if any); 
title; 
relevant pages of the publication; 
publication date; and 
place of publication.
More specifically, the NPL listings (cite no. 2, 11) fail to list or incorrectly lists the total number pages of the cited references.
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 4, and 15 are allowable in light of the prior art made of record.
Accordingly, claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
Prior exists for displaying documents/document portions in a messaging interface; however, no prior art singularly or combination discloses or renders obvious the combination of limitations recited in the independent claims 1, 4, and 15.
Accordingly, claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144